United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2831
                                   ___________

Pascal Atem,                          *
                                      *
            Petitioner,               *
                                      *
      v.                              * Petition for Review of an
                                      * Order of the Board of
John Ashcroft, Attorney General of    * Immigration Appeals.
the United States of America,         *
                                      * [UNPUBLISHED]
            Respondent.               *
                                 ___________

                             Submitted: July 2, 2004
                                Filed: July 27, 2004
                                 ___________

Before MELLOY, HANSEN, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Pascal Atem, a native and citizen of Cameroon, petitions for review of an order
of the Board of Immigration Appeals (BIA) affirming an Immigration Judge’s (IJ’s)
denial of his application for asylum and withholding of removal, and for relief under
the Convention Against Torture (CAT). On appeal, Atem argues that (1) the IJ erred
in denying his application for asylum and withholding of removal because Atem
provided credible testimony and evidence that he was persecuted in Cameroon, and
(2) it was more probable than not he would be tortured if he returns to Cameroon.
After careful review of the record, we deny the petition.
       The IJ rejected Atem's asylum claim on the ground that his testimony about
alleged persecution and other matters was not credible. We find that the IJ’s adverse
credibility determination was supported by specific, cogent reasons for disbelief, and
is thus entitled to deference. See Nyama v. Ashcroft, 357 F.3d 812, 817 (8th Cir.
2004) (per curiam) (deference standard); Loulou v. Ashcroft, 354 F.3d 706, 709-10
(8th Cir. 2004) (applicant was ineligible for asylum where testimony was not credible
and she had not provided easily obtainable documentation to corroborate and support
her claim). To the extent that Atem’s reference to torture is an attempt to revive his
request for relief under the CAT, it is unavailing, as he did not raise the issue in his
appeal to the BIA. See Afolayan v. INS, 219 F.3d 784, 788 (8th Cir. 2000). Finally,
because we agree with the IJ’s decision as to asylum, we also uphold the IJ’s decision
as to withholding of removal. See Francois v. INS, 283 F.3d 926, 932-33 (8th Cir.
2002) (standard for withholding of removal is more onerous than asylum standard).



      Accordingly, we deny the petition.
                     ______________________________




                                          -2-